Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 1 of 30



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION
                                             CASE NO.:
                                 AT LAW AND IN ADMIRALTY
 GAIL KADEN,
         Plaintiff
 v.
 OCEANIA CRUISES S. de R.L., LLC
 d/b/a OCEANIA CRUISES,

         Defendant.
 _________________________________/

                                 COMPLAINT FOR DAMAGES

         The Plaintiff, GAIL KADEN (hereinafter “Plaintiff” or “Kaden”), hereby sues the

 Defendant, OCEANIA CRUISES S. de R.L., LLC d/b/a Oceania Cruises (hereinafter “Defendant”

 or “Oceania”) and files this Complaint for Damages and says:

                              THE PARTIES AND JURISDICTION
      1. This is an action for damages which exceed $75,000 exclusive of interest, costs, and

 attorney’s fees.

      2. THE PLAINTIFF. The Plaintiff, GAIL KADEN, is sui juris and is a citizen and resident

 of Plainview, New York for purposes of diversity.

      3. THE DEFENDANT. The Defendant, OCEANIA CRUISES S. de R.L., LLC doing

 business as Oceania Cruises (hereinafter referred to as OCEANIA or Defendant or the cruise line),

 is incorporated outside of the state of Florida, but does business in the State of Florida, and at all

 times material hereto was and is doing business in Miami Dade County, Florida. At all times

 material hereto, the Defendant owned and/or operated the cruise ship on which the subject




                                                   1
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 2 of 30



 negligence occurred. The Defendant is a Florida citizen for the purposes of diversity of citizenship

 under 28 U.S.C. § 1332. At all times material hereto, the Defendant owned and/or operated the

 cruise ship on which the subject negligence occurred.

    4. FEDERAL SUBJECT MATTER JURISDICTION. Federal subject matter jurisdiction

 arises under and is by virtue of Diversity of Citizenship pursuant to 28 U.S.C. § 1332, as this is a

 civil action where the matter in controversy exceeds the sum or value of $75,000 exclusive of

 interest and costs and is between citizens of different States and/or citizens of a State and citizens

 or subjects of a foreign state. This action also arises under and is by virtue of the admiralty or

 maritime jurisdiction pursuant to 28 U.S.C. § 1333. Further, this action is being filed in Federal

 Court in Miami Dade County, Florida, as required by the venue selection clause in the Passenger

 Contract Ticket issued by the Defendant.

    5. VENUE AND PERSONAL JURISDICTION. The Defendant, at all times material

 hereto, itself or through an agent or representative, in the County and in the District in which this

 Complaint is filed:

        (a) Operated, conducted, engaged in or carried on a business venture in this state and/or

 county; and/or

        (b) Had an office or agency in this state and/or county; and/or

        (c) Engaged in substantial activity within this state; and/or

        (d) Committed one or more of the acts stated in Florida Statutes, Sections 48.081, 48.181

            or 48.193.

 6. All conditions precedent for filing and maintaining this action have been fulfilled, have been

 waived, or do not apply.




                                                   2
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 3 of 30



                       OTHER ALLEGATIONS COMMON TO ALL COUNTS

       7. DATE OF THE INCIDENT. The incident occurred on July 9, 2019.

       8. LOCATION OF THE INCIDENT. The incident occurred onboard the vessel the

 Oceania Marina, a ship in navigable water, while the Plaintiff was a passenger onboard.

 Accordingly, the Plaintiff’s claims are governed by general maritime law. Specifically, the

 Plaintiff’s incident occurred on the Deck 16 paddle tennis court area of the ship.




                                                                                      1



       9. STATUS OF THE PLAINTIFF AT THE TIME OF THE INCIDENT. At all times

 material hereto, the Plaintiff was a passenger on the subject cruise ship described herein and

 accordingly was an invitee while on the vessel.

       10. DESCRIPTION OF THE INCIDENT. Oceania Cruises is in the business of providing

 vacation experiences to its passengers. Oceania owns and/or manages six (6) ships under the name

 of Oceania Cruises. Oceania is a wholly owned subsidiary owned by Norwegian Cruise Line



 1
     https://www.oceaniacruises.com/ships/marina/deck-plans/




                                                          3
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 4 of 30



 Holdings Ltd. Norwegian Cruise Line Holdings Ltd. also owns Norwegian Cruise Line and

 Regent Seven Seas Cruises. Norwegian Cruise Line Holdings owns and/or manages at least

 twenty-seven (27) cruise ships.

    11. Oceania participated in and/or controlled the design, construction and/or selection of

 materials installed on its ships, including the Marina, to provide passengers Oceania’s cruising

 experience. Oceania has the ultimate control over the design, construction and/or selection of

 materials installed on its ships. Oceania has contracts with the shipyard which allows Oceania the

 right to inspect the design plans, materials, and/or construction of its ships. Oceania may refuse

 payment, the ultimate control, should issues regarding design, selection of materials and/or

 construction is not resolved to Oceania’s satisfaction. Oceania approved and ultimately chose the

 design, selection of materials and/or construction of all open deck flooring on its fleet of ships

 including the Marina. During the design and building of its ship, Oceania failed to design, select

 and/or install a slip resistant floor and instead chose to install a synthetic rubber flooring on its

 open decks that is slippery when wet.

    12. On each Oceania ship, including the Marina, Oceania provides multiple open deck areas.

 Each of Oceania’s open decks offer passengers different amenities including a sports area. One of

 the sports activities Oceania provides is a paddle tennis court. On board the Marina the paddle tennis

 court is located on Deck 16. Oceania has provided the paddle tennis court area on its open decks

 since the Marina’s maiden voyage on January 22, 2011.




                                                   4
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 5 of 30




                           Figure 1 - Oceania Marina's Deck 16 Paddle Tennis Court Area

    13. Oceania has a duty to maintain its decks in a clean and dry condition for its passengers. The

 duty of due care under the circumstances includes the duty to inspect for water on the floor and to

 prevent passengers from accessing wet flooring by cordoning or blocking off those areas.

    14. NOTICE: Oceania knows that its open decks including its paddle tennis courts are high

 traffic areas. Throughout each cruise hundreds of passengers walk on and between different open

 deck amenities. Oceania has a repetitive, known problem with those decks which are unreasonably

 and unforeseeably slippery when they are wet. Oceania fails to dry off the wet decks or warn

 passengers about the slipperiness of the decks. And Oceania knew and knows that this deck is

 continuously wet from the air conditioning units, condensers, refrigerators, or whatever other

 machinery is located in the vented housing adjacent to this court. Oceania chose to place its paddle

 tennis court on the Marina adjacent to that vented housing which is believed to be a steel structure.




                                                        5
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 6 of 30



 Oceania knew or should have known for years that the machinery in this housing continuously and

 repetitively develop condensation and/or leaks and slowly drips and/or leaks water onto the open

 deck floors.

    15. Oceania documents prior slip and falls, slipperiness, and water accumulations on its open

 decks and paddle tennis court in various ways. That documentation includes minutes of shipboard

 meetings, logs or databases of prior similar incidents of slip and falls, databases of prior complaints

 made to guest services, and prior slip testing of the floor surface.

    16. Oceania has known for years that its synthetic rubber flooring on this recreational surface

 can be slippery when wet and is therefore deficient. Because of these deficiencies, the cruise line

 assigns crew members to circulate throughout the open decks, including the Marina’s paddle tennis

 court, to squeegee, mop, towel, or otherwise clean and dry the area of water before water accumulates

 and causes a slipping hazard. Oceania created training and procedures for its crew members.

 Oceania’s trainings and procedures instruct Oceania’s crew that the open decks can become wet

 on a repetitive basis from numerous sources including but not limited to drips and/or leaks from

 Oceania’s ship ducts and/or vents. Oceania also trains its crew members that open decks including

 its synthetic rubber flooring can be slippery when wet, the degree of slipperiness of its floors is

 not readily apparent to passengers, and that water can blend with Oceania’s flooring. Because

 Oceania knows that open decks can be slippery when wet and the slipperiness of the flooring is

 not open and obvious, Oceania requires its crew members to adhere to its safety procedures. One

 of Oceania’s safety procedures require Oceania crew members to make sure caution cones are

 placed over wet areas to warn passengers of the presence of water accumulations and/or the

 Oceania’s flooring can be slippery. Additionally, Oceania trains and requires its crew to




                                                   6
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 7 of 30



 continuously inspect its open deck floors for water accumulations particularly in areas where

 Oceania plans and organizes events for its passengers.

    17. Since Oceania knows its floors can be slippery when wet, Oceania created a fleet wide

 Guest Orientation video and provides announcements to warn passengers of potential hazards on

 its ships. One of Oceania’s warnings to its passengers is that open deck floors can be slippery

 when wet. Similar warnings are also provided in Oceania’s daily newsletters which Oceania

 distributes to passengers on each day of a cruise.

    18. Oceania assigns at least two crew members to inspect and maintain Oceania’s planned and

 organized paddle tennis court and other Deck 16 activities. Oceania and its crew members know

 that passengers who play paddle tennis on its courts will focus on the ball, run, rush and hurry to get

 the ball during matches against other passengers. Therefore, Oceania knew or should have known

 to warn passengers of wet areas and/or inspect, clean and maintain the paddle tennis courts in a clean

 and dry condition or else passengers could slip and fall and get injured.

    19. Yet on the day of this incident, Oceania’s crew members chose not to properly inspect,

 clean and/or maintain the open decks in a clean and dry condition. Oceania failed to find wet areas

 and water accumulations on the floor including Marina’s paddle tennis court. Oceania failed to

 squeegee, mop, towel, or otherwise clean the area of water for hours. The failure to clean the water

 caused water to accumulate and puddle. The crew chose not to or neglected to place any warning

 cones and/or wet floor signs in the area.

    20. On July 9, 2019, Oceania provided the open deck paddle tennis court to its passengers.

 Oceania planned, organized and/or anticipated that passengers would play games such as pickleball,

 in the area. Oceania assigned two crew members to monitor passengers and provide passengers,

 such as Gail Kaden, equipment to play on Oceania’s deck. These two crew members were also




                                                   7
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 8 of 30



 required by Oceania to inspect, warn and make the area safe for passengers, such as Dr. Kaden to

 play games on the paddle tennis court flooring. Dr. Kaden entered the netted off area to play and

 started playing pickleball with her family. During the game Dr. Kaden went to get the ball and

 slipped and fell in a large accumulation of water that blended with the flooring.

      21. After slipping and falling Dr. Kaden and her family realized she was sitting in a large

 accumulation of water and her clothes and body were wet. Dr. Kaden and her family looked around

 to determine if they could detect any sources of water. Dr. Kaden and her family discovered at least

 one source of water which came from a structure on the ship. This steel structure appeared to have

 what looked like numerous large air intake and exhaust vents and/or ducts. Oceania’s vents and/or

 ducts slowly leaked and/or dripped water. The slow drip and/or leak developed a trail of water which

 developed and led to the large puddle which caused Dr. Kaden to fall. Oceania’s vent and/or duct

 dripped water into the trail of water in a slow, continuous rate which caused the puddle and trail of

 water to develop over the course of many hours.




  Figure 2 Oceania Marina Deck 16 Vent and/or Duct – The trail of water that slowly and continuously dripped and/or leaked onto
                                                 the paddle tennis court floor




                                                               8
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 9 of 30




  Figure 3 Oceania Marina Deck 16 – Part of the large puddle of water that accumulated for hours and blended with the flooring.

      22. Oceania allowed the large puddle of water to accumulate and remain on the floor for hours.

 As a result of the cruise line’s negligence the Plaintiff suffered severe, debilitating, and permanent

 injuries including but not limited to a subchondral fracture in the lateral femoral condyle and a

 complex meniscus tear in Dr. Kaden’s right knee. Dr. Kaden’s injuries also caused her to

 significantly aggravate and accelerate her osteoarthritis in her left knee from favoring her right leg

 and altering her gait.

                                                COUNT I:
                                         NEGLIGENT MAINTENANCE

      23. The Plaintiff, GAIL KADEN, hereby adopts and re-alleges each and every allegation in

 paragraphs 1 through 22, above.

      24. This is an action for negligent maintenance. The Defendant Oceania is vicariously liable

 and responsible for the negligent acts of its shipboard crew members who were employees and/or




                                                               9
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 10 of 30



  actual agents of the Defendant. See Franza v. Royal Caribbean Cruise Line, Ltd., 772 F.3d 1225

  (11th Cir. 2014). The cruise line is vicariously liable for the negligence of its crew members. This

  ultimately is based on the fact that the crew members are employees of the cruise line. Therefore,

  under respondeat superior the cruise line is liable for the negligence of all crew members working

  on its ships.

      25. DUTIES OWED BY OCEANIA: Oceania owes a “duty to exercise reasonable care for

  the safety of its passengers,” including the Plaintiff herein. See Hall v. Royal Caribbean Cruises,

  Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a “duty to exercise

  reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc., 1991 WL

  329584 (S.D. Fla. 1991). Additionally, the Defendant’s “duty is to warn of dangers known to the

  carrier in places where the passenger is invited to or may reasonably be expected to visit.” See

  Vierling v. Celebrity Cruises, Inc., 339 F.3d 1309 (11th Cir. 2003) (“Courts sitting in admiralty

  have long recognized an obligation on the part of a carrier to furnish its passengers with a

  reasonably safe means of boarding and leaving the vessel, that this obligation is non-delegable,

  and that even the slightest negligence renders a carrier liable.”); Carlisle v. Ulysses Line Limited,

  475 So.2d 248 (Fla. 3d DCA 1985).

           26.    Oceania, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) Oceania’s open deck paddle tennis court area is an escape route that Oceania

  knew or should have known it must maintain in a safe, clear, clean and dry condition. Oceania, at




                                                   10
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 11 of 30



  all times relevant, created its own internal policies and procedures to provide clean and dry

  flooring, cordon off and/or block wet floors, and warn passengers of wet floors. Therefore Oceania

  knew or should have known it must provide clean and dry flooring, cordon off and/or block wet

  floors and warn passengers of wet floors. Upon information and belief Oceania, at all relevant

  times, knew or should have known of industry safety standards of ASTM International, ANSI,

  ISM Code and Regulations and other industry standards applicable to maintaining safe walkways

  and floor materials.

          27.    Oceania owes a duty as a common carrier to its passengers to maintain all areas of

  its ship, including the Oceania Marina. Oceania owes a duty of reasonable care under the

  circumstances. The circumstances are as follows. One of Oceania’s common areas are its open

  decks that Oceania operates on every one of its ships. Oceania hires and employs crew members

  who are responsible for reasonable maintenance of shipboard floor surfaces including those

  located on Oceania’s open deck areas. Oceania provides its passengers entertainment, activities

  and events planned and organized by Oceania including on its open deck paddle tennis court area.

  Water repetitively and continuously accumulates on Oceania’s open deck floors. The water that

  accumulates on the Deck 16 sports area comes from numerous sources including but not limited

  to drips and/or leaks from Oceania’s ship ducts and/or vents. This is an ongoing, continuous

  problem of which Oceania is well aware. Oceania employs crew members who must carefully

  and with enough regularity inspect and monitor its floor surfaces and clean up spills, water

  accumulations, and puddles. It is therefore important for Oceania to keep its floors clean and dry,

  actively inspect for spills, tracked liquids, drips and/or leaks from ducts and/or vents and other

  sources of liquids and/or water to clean them and prevent slip and falls.




                                                  11
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 12 of 30



           28.      Oceania has known for years that its synthetic rubber flooring can be slippery when

  wet. Oceania created cleaning procedures which teach its crew members that open decks can

  become wet on a repetitive basis from numerous sources. Those sources include but are not limited

  to drips and/or leaks from Oceania’s ship ducts and/or vents adjacent to Oceania’s paddle

  court. Oceania trains its crew members that open decks, including its synthetic rubber flooring,

  can be slippery when wet. Because Oceania knows that open decks can be slippery when wet

  Oceania requires its crew members to adhere to its safety procedures.

           29.      One of Oceania’s safety procedures require Oceania crew members to make sure

  caution cones are placed over wet areas. Additionally, Oceania trains and requires its crew to

  inspect open deck floors for water accumulations particularly in areas where Oceania plans and

  organizes events like paddle tennis for its passengers. Oceania’s crew members must carefully

  and with enough regularity inspect and monitor for wet floors on Oceania’s open decks to prevent

  slip and falls.

      30. Oceania provides its crew with dry mops to dry floors and squeegees to push accumulations

  of water to the sides of the ship. Oceania knows that if puddles of water are left on the open decks,

  passengers will slip, fall and get injured. Because Oceania’s open decks are highly trafficked by

  passengers and crew, Oceania knows that it must maintain its floor surfaces in a condition that

  complies with applicable industry standards, statutes, and/or regulations. Oceania should comply

  with applicable industry standards, statutes, and/or regulations as part of its maintenance program

  to prevent slip and falls.

           31.      OCEANIA BREACHED ITS DUTY: Oceania breached its duty of reasonable

  care owed to the Plaintiff under the circumstances. Oceania breached its duty of reasonable care

  owed to the Plaintiff because Oceania failed to maintain its open deck paddle tennis court areas in




                                                    12
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 13 of 30



  a clean and dry condition. Oceania failed to inspect and monitor its open deck paddle tennis court

  floors such that it could find water accumulations and wet areas in order to clean and dry the floors.

  Oceania failed to inspect and monitor the open deck paddle tennis court flooring for accumulations

  of water and/or liquids such that it failed to dry, cordon off or mark wet areas with warning signs.

  Oceania failed to maintain its floors such that they comply with applicable industry standards,

  statutes, and/or regulations. Oceania’s violation of applicable and mandatory safety regulations

  and standards constitutes negligence per se.

           32.    PROXIMATE CAUSE: Oceania’s negligent acts through its employees occurred

  aboard Oceania’s ship caused severe and permanent injuries to the Plaintiff on July 9, 2019. As a

  direct and proximate result of the negligence of Oceania’s employees as described above, the

  Plaintiff suffered severe and permanent injuries. Oceania is liable for these damages alleged herein

  because of the respondeat superior relationship with Oceania crew member employees as

  described herein.

           33.    DAMAGES: Oceania’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.




                                                     13
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 14 of 30



          WHEREFORE, the Plaintiff demands Judgment against Oceania for damages recoverable

  under the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.

                                           COUNT II
                                   NEGLIGENT FAILURE TO WARN

          34.     The Plaintiff hereby adopts and re-alleges each and every allegation in Paragraphs

  1- 22, above.

          35.     This is an action for Oceania’s negligence for failing to warn passengers, including

  the Plaintiff, of its slippery floor surface on its open deck paddle tennis court. Oceania’s open deck

  paddle tennis court floors repetitively get wet. Oceania’s open decks become wet on a repetitive

  basis from numerous sources including but not limited to drips and/or leaks from Oceania’s

  shipboard ducts and/or vents. Oceania knew or should have known that the floor surfaces on its

  open decks including the paddle tennis court area are slippery when wet. Wet areas can blend with

  Oceania’s open deck paddle tennis court flooring. Oceania passengers may not know how slippery

  Oceania’s floor surfaces on its open decks can be when wet. Therefore, Oceania knew or should

  have known to warn its passengers that the floor surfaces on Oceania open deck paddle tennis court

  areas can be slippery.

          36.     DUTIES OWED BY OCEANIA: Oceania owes a “duty to exercise reasonable

  care for the safety of its passengers,” including the Plaintiff herein. See Hall v. Royal Caribbean




                                                     14
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 15 of 30



  Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a “duty to

  exercise reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc.,

  1991 WL 329584 (S.D. Fla. 1991). Additionally, the Defendant’s “duty is to warn of dangers

  known to the carrier in places where the passenger is invited to or may reasonably be expected to

  visit.” See Vierling v. Celebrity Cruises, Inc., 339 F.3d 1309 (11th Cir. 2003) (“Courts sitting in

  admiralty have long recognized an obligation on the part of a carrier to furnish its passengers with

  a reasonably safe means of boarding and leaving the vessel, that this obligation is non-delegable,

  and that even the slightest negligence renders a carrier liable.”); Carlisle v. Ulysses Line Limited,

  475 So.2d 248 (Fla. 3d DCA 1985).

         37.     Oceania, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) Oceania’s open deck paddle tennis court area is an escape route that Oceania

  knew or should have known it must maintain in a safe, clear, clean and dry condition. Oceania, at

  all times relevant, created its own internal policies and procedures to provide clean and dry

  flooring, cordon off and/or block wet floors, and warn passengers of wet floors. Therefore,

  Oceania knew or should have known it must provide clean and dry flooring, cordon off and/or

  block wet floors and warn passengers of wet floors. Upon information and belief Oceania, at all

  relevant times, knew or should have known of industry safety standards of ASTM International,

  ANSI, ISM Code and Regulations and other industry standards applicable to providing and

  maintaining safe walkways and floor materials.




                                                   15
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 16 of 30



         38.     Oceania owes a duty as a common carrier to warn its passengers of dangers known

  to Oceania where Oceania invites or reasonably expects passengers to go. Oceania owes a duty of

  reasonable care under the circumstances. The circumstances are as follows. Oceania encourages

  passengers to walk through, participate in games and/or sports and/or socialize on Oceania’s open

  decks including Oceania’s paddle tennis court. It is expected that passengers who play, including

  the Plaintiff, are going to hurry, rush and/or run on Oceania’s open decks paddle tennis court.

     39. Oceania documents prior slip and falls, slipperiness, and water accumulations on its open

  decks and paddle tennis court in various ways. That documentation includes minutes of shipboard

  meetings, logs or databases of prior similar incidents of slip and falls, databases of prior complaints

  made to guest services, and prior slip testing of the floor surface. Oceania also distributes crew

  member training materials, safety warning messages including those made through verbal

  announcement, newsletters and safety videos. Oceania trains its crew members to warn passengers

  of wet floors by using wet floor signs, marking the area or blocking off the area to prevent

  passengers from walking on wet floors.

     40. OCEANIA BREACHED ITS DUTY: Oceania breached its duty to warn the Plaintiff of

  dangerous condition on the open deck paddle tennis court area. Oceania breached its duties to the

  Plaintiff by its actions and conduct. Oceania through its crew members failed to place signs,

  stickers, lights, and other visual notices or written notices on or near the wet floor. Oceania and

  Oceania’s crew members failed to make audible announcements that the open decks including the

  paddle tennis court floors are dangerous and can be slippery when wet. Oceania’s crew members

  failed to cordon off the open deck paddle tennis court area or place physical barriers on the floors

  or otherwise to prevent access to the wet floors. Oceania also failed to comply with applicable

  industry standards, statutes, and/or regulations which invokes the Pennsylvania Rule and shifts the




                                                    16
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 17 of 30



  burden of proof to the Defendant in the proof of negligence or proof of the absence of negligence.

  Oceania’s violation of applicable and mandatory safety regulations and standards constitutes

  negligence per se.

      41. PROXIMATE CAUSE: Oceania’s failure to properly warn the Plaintiff of the dangerous

  wet floor surface proximately caused the Plaintiff’s injuries. Had Oceania properly warned the

  Plaintiff of the dangerous condition of the wet floors, the Plaintiff would never have walked onto

  the floor surface. The Plaintiff therefore would never have slipped and fallen onto the hard floor

  surface.

      42. DAMAGES: Oceania’s negligence proximately caused permanent injuries and damages to

  the Plaintiff in the past and in the future. Those injuries and damages include but are not limited to

  economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; and past lost wages and

  compensation and loss of income earning capacity for the future. Those injuries and damages also

  include but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life. The losses are either permanent or continuing. The Plaintiff has suffered these

  losses in the past and will continue to suffer them in the future.

      WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages recoverable

  under the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due




                                                     17
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 18 of 30



  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.


                                    COUNT III
                 NEGLIGENT TRAINING AND SUPERVISION OF PERSONNEL

         43.     The Plaintiff hereby adopts and re-alleges each and every allegation in Paragraphs

  1-22, above.

         44.     This is an action for negligence due to Oceania’s negligent training of shipboard

  crew members. Oceania owes a duty of reasonable care under the circumstances. The

  circumstances are as follows. Oceania trains its shipboard crew members to warn passengers that

  floors may be slippery when wet. Oceania’s open decks including the paddle tennis court become

  wet on a repetitive basis from numerous sources including but not limited to drips and/or leaks

  from Oceania’s ship ducts and/or vents which cause water accumulations on the floor. Oceania

  knew or should have known to train crew members to warn passengers, including the Plaintiff,

  that the floors surface on the open decks including the paddle tennis court area can be slippery

  when wet. Oceania trains its crew members to warn passengers, including the Plaintiff, of wet

  floors to prevent slip and falls. Oceania also trains its crew members to inspect for wet areas and

  to clean and dry floors. Oceania’s trainings instruct crew members how to keep floors clean and

  dry in order to prevent slip and falls. Oceania also trains its crew members that passengers may

  not be able to see wet areas on its floors and that passengers may not know how slippery its floors

  may be when wet.

     45. Oceania documents prior slip and falls, slipperiness, and water accumulations on its open

  decks and paddle tennis court in various ways. That documentation includes minutes of shipboard

  meetings, logs or databases of prior similar incidents of slip and falls, databases of prior complaints




                                                    18
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 19 of 30



  made to guest services, and prior slip testing of the floor surface. Oceania also distributes crew

  member training materials, safety warning messages including those made through verbal

  announcement, newsletters and safety videos regarding its open deck floors which includes the

  paddle tennis court. Therefore Oceania knew or should have known the importance of training its

  crew members to warn passengers that the floors on its open decks are slippery when wet. Despite

  knowing how and the reasons why, Oceania failed to reasonably train its crew members to

  regularly inspect and maintain the floors in a clean and dry condition, warn passengers the floors

  are slippery when wet and cordon and/or block off areas with wet floors.

         46.     DUTIES OWED BY OCEANIA: Oceania owes a “duty to exercise reasonable

  care for the safety of its passengers” including the Plaintiff herein. See Hall v. Royal Caribbean

  Cruises, Limited 2004 A.M.C. 1913, 2004 WL 1621209, 29 FLWD 1672, Case No. 3d03-2132

  (Fla. 3d DCA Opinion filed July 21, 2004). The Defendant also owes a “duty to exercise reasonable

  care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc, 1992 A.M.C. 1472,

  1991 WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for failing to train and

  supervise its shipboard crew members.

         47.     Oceania, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) Oceania’s open deck paddle tennis court area is an escape route that Oceania

  knew or should have known it must maintain in a safe, clear, clean and dry condition. Oceania, at

  all times relevant, created its own internal policies and procedures to provide clean and dry




                                                  19
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 20 of 30



  flooring, cordon off and/or block wet floors, and warn passengers of wet floors. Therefore, Oceania

  knew or should have known it must provide clean and dry flooring, cordon off and/or block wet

  floors and warn passengers of wet floors. Upon information and belief Oceania, at all relevant

  times, knew or should have known of industry safety standards of ASTM International, ANSI,

  ISM Code and Regulations and other industry standards applicable to providing and maintaining

  safe walkways and floor materials. Oceania therefore knew the importance and necessity to train

  and/or supervise its crew members to inspect and maintain its open deck floors in a clean and dry

  condition and warn passengers that the floors are slippery when wet.

         48.     Oceania’s duty to train its crew members to inspect and maintain the open deck and

  paddle tennis court floors in a clean and dry condition, block and/or cordon off wet floors, and

  warn passengers that the open decks including the paddle tennis court area are slippery when wet,

  is part of Oceania’s duty of reasonable care under the circumstances. This duty requires Oceania

  to train crew members how to properly and appropriately warn passengers of wet floor, to inspect

  and maintain floors in a clean and dry condition, and cordon and/or block off areas with wet floors.

         49.     OCEANIA BREACHED ITS DUTY: Oceania breached its duty of care owed to

  the Plaintiff and was negligent by failing to reasonably train its crew members how to inspect for

  wet areas and puddles on a regular basis, maintain the open decks including the paddle tennis court

  area floors in a clean and dry condition, cordon and/or block off wet areas to prevent passengers

  from walking on wet floors, and warn passengers the flooring can be slippery when wet. Oceania

  failed to comply with industry standards regarding how to train its crew members to inspect and

  maintain the flooring and warn passengers of wet floors and the dangerousness of wet floors.

  Oceania’s violation of applicable and mandatory safety regulations and standards constitutes

  negligence per se.




                                                  20
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 21 of 30



          50.     PROXIMATE CAUSE: Oceania’s failure to properly train and supervise Oceania

  crew members proximately caused the Plaintiff’s injuries. Had Oceania properly trained and/or

  supervised Oceania’s crew members how to inspect for wet areas and puddles on a regular basis,

  maintain the floors in a clean and dry condition, warn passengers the floors can be slippery when

  wet, and cordon and/or block off areas with wet floors on the open decks including the paddle

  tennis court area the Plaintiff would never have walked onto the floor surface. The Plaintiff

  therefore would never have slipped and fallen onto the hard floor surface.

          51.     DAMAGES: Oceania’s negligence proximately caused permanent injuries and

  damages to the Plaintiff in the past and in the future. Those injuries and damages include but are not

  limited to economic damages including medical, psychological, and other related expenses in the

  past and in the future; household and other related expenses in the past and in the future; and past lost

  wages and compensation and loss of income earning capacity for the future. Those injuries and

  damages also include but are not limited to non-economic damages including pain, suffering,

  disability, physical impairment, scarring, disfigurement, mental anguish, inconvenience, and loss

  of capacity for the enjoyment of life. The losses are either permanent or continuing. The Plaintiff

  has suffered these losses in the past and will continue to suffer them in the future.

          WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

  recoverable under the general maritime law and state law including but not limited to economic

  damages including medical, psychological, and other related expenses in the past and in the future;

  lost income in the past and lost income and earning capacity in the future; non-economic damages in

  the past and in the future including pain, suffering, disability, physical impairment, scarring,

  disfigurement, mental anguish, inconvenience, and loss of capacity for the enjoyment of life; all court

  costs, all interest due under the applicable law including interest from the date of the subject incident




                                                     21
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 22 of 30



  under General Maritime Law, and any and all other damages which the Court deems just or

  appropriate.

                                COUNT IV
      NEGLIGENT DESIGN, CONSTRUCTION AND/OR SELECTION OF MATERIALS

     52. The Plaintiff hereby adopts and re-alleges each and every allegation in Paragraphs 1-22,

  above.

     53. This is an action for negligence due to Oceania’s participation in the design, construction

  and/or selection of materials. Oceania owes a duty of reasonable care under the circumstances.

  The circumstances are as follows. A cruise line, like Oceania, may be found liable for negligent

  design when the cruise line created, participated in or approved the design of the area of injury.

  Groves v. Royal Caribbean Cruises, Ltd., 463 Fed. Appx. 837 (11th Cir. 2012); see also Whelan

  v. Royal Caribbean Cruises, Ltd., 2013 WL 5583970, at *4 (S.D. Fla. Aug. 14, 2013).

     54. Oceania participates in and/or controls the design, construction and/or selection of

  materials installed on its ships including the Marina. Oceania has the ultimate control over the

  design, construction and/or selection of materials installed on its ships. Oceania has contracts with

  the shipyard which allows Oceania the right to inspect the design plans, materials, and construction

  of its ships. Oceania may refuse payment, the ultimate control, should issues regarding design,

  selection of materials and/or construction are not resolved to Oceania’s satisfaction. Oceania

  approved and ultimately chose the design, selection of materials and/or construction of the open

  deck flooring on all its ships including the Oceania Marina’s paddle tennis court area.

     55. At all times Oceania had the ultimate control over the design, selection of materials and/or

  construction of the Marina. Oceania could inspect construction, materials selected and/or designs

  and refuse to approve the design, construction and/or selection of all materials to construct all

  aspects of the Marina. Therefore Oceania could inspect the construction, selection and/or design




                                                   22
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 23 of 30



  flooring on the open deck paddle tennis court area. Oceania holds the ultimate control under their

  contract with the yard to withhold payment if an item, design and/or construction is rejected or at

  issue and not resolved.

     56. Oceania maintains shoreside departments that are responsible for creating, participating in

  and/or approving the design, selection and/or construction of all aspects and/or features of

  Oceania’s ships including flooring. Oceania also maintains shoreside departments that create,

  participate in and/or approve changes and modifications to the design, construction and selection

  of materials when Oceania refits or modifies its ships flooring. These shoreside departments

  consist of naval architects, engineers, designers and other employees who are employed by

  Oceania. As such, Oceania maintained the ultimate control over the design and construction of the

  Marina. Upon information and belief, Oceania’s contract with the shipyard allowed Oceania to

  make progressive payments as work was completed. Oceania’s payment scheme allowed Oceania

  the power and right to demand changes and modifications to the design, selection of materials

  and/or construction of the ship at any time.

     57. Oceania chose to create, design, and/or provide open decks with a paddle tennis court area

  for its passengers, including the Plaintiff, to spend time socializing, playing sports and/or

  participating in other activities planned, organized and/or provided by Oceania. Oceania operates

  open decks including paddle tennis courts aboard its ships, including the Marina.

     58. Oceania knew or should have known the design, construction and/or selection of floor

  materials installed on its open deck paddle tennis court area were unreasonably dangerous. Oceania

  knew or should have known that Oceania’s design, construction and/or selection of the floor

  materials on its open decks paddle tennis court area failed to comply with industry standards.




                                                  23
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 24 of 30



     59. DUTIES OWED BY OCEANIA: Oceania owes a “duty to exercise reasonable care for

  the safety of its passengers” including the Plaintiff herein. See Hall v. Royal Caribbean Cruises,

  Limited 2004 A.M.C. 1913, 2004 WL 1621209, 29 FLWD 1672, Case No. 3d03-2132 (Fla. 3d

  DCA Opinion filed July 21, 2004). The Defendant also owes a “duty to exercise reasonable care

  under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc, 1992 A.M.C. 1472, 1991

  WL 329584 (S.D. Fla. 1991).

     60. Oceania, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) Oceania’s open deck paddle tennis area is an escape route that Oceania knew

  or should have known it must maintain in a safe, clear, clean and dry condition. Oceania, at all

  times relevant, created its own internal policies and procedures to provide clean and dry flooring,

  cordon off and/or block wet floors, and warn passengers of wet floors. Upon information and

  belief Oceania tests the slip resistance of its flooring on a regular basis and maintains internal

  policies and procedures regarding minimum standards for its floor surfaces’ slip resistance when

  wet and dry. Therefore, Oceania knew or should have known it must provide clean and dry

  flooring, cordon off and/or block wet floors and warn passengers of wet floors. Upon information

  and belief Oceania, at all relevant times, knew or should have known of industry safety standards

  of ASTM International, ANSI, ISM Code and Regulations and other industry standards applicable

  to providing and maintaining safe walkways and floor materials.




                                                  24
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 25 of 30



     61. Oceania’s duty to design, construct and/or select materials for all areas and features of its

  vessels, including the flooring, is part of Oceania’s duty of reasonable care under the

  circumstances. Oceania had a duty to design, select and/or construct its open deck flooring in a

  reasonably safe manner and in accordance with industry standards.

     62. OCEANIA BREACHED ITS DUTY: Oceania breached its duty of care owed to the

  Plaintiff and was negligent by failing to design, construct, select, approve and/or reject the flooring

  materials used on the open decks. Oceania failed to design, construct, select, approve and/or reject

  flooring materials that complied with industry standards. The flooring materials Oceania selected

  and/or used to construct the flooring on the open deck paddle tennis court area was unreasonably

  slippery when wet and dangerous.

     63. Because Oceania had the ultimate control over the design, construction and/or selection of

  materials for its ships, Oceania could refuse to approve the design, construction and/or selection

  of materials used for the flooring on the open deck paddle tennis court area. Oceania knew or

  should have known about the dangerousness of the flooring.

     64. Oceania knew or should have known of the dangerousness of flooring since its installation

  and/or at the time of any and all changes or modifications made to the flooring. Oceania’s violation

  of applicable and mandatory safety regulations and standards constitutes negligence per se.

     65. PROXIMATE CAUSE: Oceania’s negligent design, construct and/or selection of

  materials proximately caused the Plaintiff’s injuries. Had Oceania properly designed, constructed

  and/or selected the materials of the flooring on the open deck paddle tennis court area, the Plaintiff

  would never have walked onto the dangerous floor surface. The Plaintiff therefore would never

  have slipped and fallen onto the hard floor surface.




                                                    25
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 26 of 30



      66. DAMAGES: Oceania’s negligence proximately caused permanent injuries and damages to

  the Plaintiff in the past and in the future. Those injuries and damages include but are not limited to

  economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; and past lost wages and

  compensation and loss of income earning capacity for the future. Those injuries and damages also

  include but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life. The losses are either permanent or continuing. The Plaintiff has suffered these

  losses in the past and will continue to suffer them in the future.

          WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages

  recoverable under the general maritime law and state law including but not limited to economic

  damages including medical, psychological, and other related expenses in the past and in the future;

  lost income in the past and lost income and earning capacity in the future; non-economic damages in

  the past and in the future including pain, suffering, disability, physical impairment, scarring,

  disfigurement, mental anguish, inconvenience, and loss of capacity for the enjoyment of life; all court

  costs, all interest due under the applicable law including interest from the date of the subject incident

      under General Maritime Law, and any and all other damages which the Court deems just or

  appropriate.

                                       COUNT V
                 NEGLIGENT FAILURE TO PROVIDE A REASONABLY SAFE SHIP

      67. The Plaintiff hereby adopts and re-alleges each and every allegation in Paragraphs 1-22.

      68. This is an action for negligence due to Oceania’s negligent failure to provide a reasonably

  safe ship. Oceania owes a duty of reasonable care under the circumstances. The circumstances are

  as follows. Oceania’s open decks including the paddle tennis court area repetitively get wet. Open




                                                     26
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 27 of 30



  decks can become wet on a repetitive basis from numerous sources including but not limited to

  drips and/or leaks from Oceania’s ship ducts and/or vents throughout the open decks including the

  paddle tennis court areas. Oceania’s floor surfaces on its open decks including the paddle tennis

  court area are slippery when wet. Wet areas can blend with Oceania’s open deck paddle tennis

  court floor surfaces. Oceania passengers may not know how slippery Oceania’s floor surfaces on

  its open deck paddle tennis court can be when wet.

     69. Oceania documents prior slip and falls, slipperiness, and water accumulations on its open

  decks and paddle tennis court in various ways. That documentation includes minutes of shipboard

  meetings, logs or databases of prior similar incidents of slip and falls, databases of prior complaints

  made to guest services, and prior slip testing of the floor surface. Oceania also distributes crew

  member training materials, other safety warning messages including those made through verbal

  announcement, newsletters and safety videos regarding its open deck and/or paddle tennis court

  flooring. Oceania knew or should have known the importance of training its crew members to warn

  passengers that the floors in its open decks and/or paddle tennis court areas are slippery when wet.

  Oceania trains its crew members to warn passengers of wet floors by using wet floor signs, marking

  the area or blocking off the area to prevent passengers from walking on wet floors. Oceania knew

  or should have known its open decks including the paddle tennis court area floors are hazardous

  when wet which make Oceania ships unreasonably unsafe. Oceania either (a) created the dangerous

  condition, through its agents or employees; (b) had actual knowledge of the dangerous condition;

  and/or (c) had constructive knowledge of the dangerous condition.

     70. DUTIES OWED BY OCEANIA: Oceania owes a “duty to exercise reasonable care for

  the safety of its passengers” including the Plaintiff herein. See Hall v. Royal Caribbean Cruises,

  Limited 2004 A.M.C. 1913, 2004 WL 1621209, 29 FLWD 1672, Case No. 3d03-2132 (Fla. 3d




                                                    27
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 28 of 30



  DCA Opinion filed July 21, 2004). The Defendant also owes a “duty to exercise reasonable care

  under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc, 1992 A.M.C. 1472, 1991

  WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for the negligence of shipboard

  crew members.

     71. Oceania, at all relevant times, was also under a legal duty to comply with mandatory

  international vessel safety regulations that are promulgated by the International Maritime

  Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified international

  Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1 “safe escape

  routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe condition

  clear of obstacles.”) Oceania’s open deck paddle tennis court area is an escape route that Oceania

  knew or should have known it must maintain in a safe, clear, clean and dry condition. Oceania, at

  all times relevant, created its own internal policies and procedures to provide clean and dry

  flooring, cordon off and/or block wet floors, and warn passengers of wet floors. Therefore,

  Oceania knew or should have known it must provide clean and dry flooring, cordon off and/or

  block wet floors and warn passengers of wet floors. Upon information and belief Oceania, at all

  relevant times, knew or should have known of industry safety standards of ASTM International,

  ANSI, ISM Code and Regulations and other industry standards applicable to providing and

  maintaining safe walkways and floor materials. Oceania therefore knew the importance and

  necessity to train and supervise its crew members to keep its open decks including the paddle

  tennis court floors clean and dry

     72. OCEANIA BREACHED ITS DUTY. Oceania breached its duty of care by failing to

  provide a reasonably safe ship. Oceania breached its duty of care by failing to inspect and maintain

  its open deck floors including the paddle tennis court area in a reasonably clean and dry condition.




                                                  28
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 29 of 30



  Oceania breached its duty of care by failing to block off and/or cordon off wet areas on Oceania’s

  open deck paddle tennis court area to prevent passengers from walking on slippery wet floors.

  Oceania breached its duty of care by failing to design, select materials and/or construct its open deck

  paddle tennis court area with flooring that is reasonably safe when wet. Oceania breached its duty of

  care by failing to train and supervise its crew members to inspect, maintain, warn, cordon off and

  prevent passengers from walking on the wet open deck paddle tennis court area floors which Oceania

  knew or should have known are slippery when wet. Oceania knew or should have known Oceania’s

  open decks including the paddle tennis court area floors repetitively get wet from numerous sources

  including but not limited to drips and/or leaks from Oceania’s ship ducts and/or vents. Oceania’s

  violation of applicable and mandatory safety regulations and standards constitutes negligence per

  se.

        73. PROXIMATE CAUSE: Oceania’s negligent failure to provide a reasonably safe ship

  proximately caused the Plaintiff’s injuries. Had Oceania properly provided a reasonably safe ship,

  which includes Oceania’s open deck paddle tennis court area floors, the Plaintiff would never have

  walked onto the dangerous floor surface. The Plaintiff therefore would never have slipped and

  fallen onto the hard floor surface.

        74. DAMAGES: Oceania’s negligence proximately caused permanent injuries and damages to

  the Plaintiff in the past and in the future. Those injuries and damages include but are not limited to

  economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; and past lost wages and

  compensation and loss of income earning capacity for the future. Those injuries and damages also

  include but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the




                                                    29
Case 1:20-cv-21896-JAL Document 1 Entered on FLSD Docket 05/06/2020 Page 30 of 30



  enjoyment of life. The losses are either permanent or continuing. The Plaintiff has suffered these

  losses in the past and will continue to suffer them in the future.

      WHEREFORE, the Plaintiff demands Judgment against the Defendant for damages recoverable

  under the general maritime law and state law including but not limited to economic damages including

  medical, psychological, and other related expenses in the past and in the future; lost income in the

  past and lost income and earning capacity in the future; non-economic damages in the past and in the

  future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

  anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

  under the applicable law including interest from the date of the subject incident under General

  Maritime Law, and any and all other damages which the Court deems just or appropriate.



                                          By:      s/ John H. Hickey           _______
                                                  John H. Hickey, Esq. (FBN 305081)
                                                  hickey@hickeylawfirm.com
                                                  statecourtfilings@hickeylawfirm.com
                                                  Sarah A. Lobel, Esq. (FBN 88716)
                                                  slobel@hickeylawfirm.com
                                                  Hickey Law Firm, P.A.
                                                  1401 Brickell Avenue, Suite 510
                                                  Miami, FL 33131-3504
                                                  Tel. (305) 371-8000
                                                  Fax (305) 371-3542
                                                  Attorneys for Plaintiff




                                                     30
